Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 06/03/2019 has been entered and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Initialed copies of the PTO-1449 by the Examiner are attached.


Drawings
The drawings were received on 03/13/2019.  These drawings are acceptable.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Matthew Selby on 4/16/2021.

The application has been amended as follows: Please amend the claims as in Office Action Appendix.




Allowable Subject Matter
Claims 1-8 are allowable over prior art.
          The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “1.6.5 develop an (x,y) location of the transmitter relative to the receiver as a function of d, r1, p1, r2, and p2 ”.



Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648